Kirby, J., (after stating the facts). Appellants’ instruction No. 2 correctly states the law and should have been given. Appellants were officers and engaged in the performance of their duties in inspecting the cattle at the time they undertook to do so. The act being lawful they were only liable for injuries resulting from carelessness or negligence and could not be held liable for damages for injury resulting by accident or casualty while they were in the exercise of proper care, or such care as an ordinarily prudent man would have exercised under the circumstances. Bizzell v. Booker, 16 Ark. 308; Manning v. Jones, 95 Ark. 359; 1 Thompson on Neg., § 14; Tinsman v. Belvidere Ry, Co., 69 Am. Dec. 565; Radcliff v. Mayor of Brooklyn, 53 Am. Dec. 357; Parrott v. Wells Fargo & Co., 82 U. S. 524. The court’s instructions declared the law incorrectly >and were erroneous also in directing, in effect, á verdict against 'appellants for the value of the injured animal. They, of course were liable in any event, as one of their requested instructions told the jury, for the payment of the $18.40 realized from the sale of the injured steer, which amount they claim to .have been willing at all times to pay. For the errors indicated the judgment is reversed and the cause remanded for a new trial.